Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Examiner suggests clarifying claim 11 as the language is confusing. Claim 11 claims a wireless apparatus in a first moving body in a system in which there is a second wireless apparatus. The claim recites that the base station communicates with the second wireless apparatus via the direct communication in a second communication mode, considered to mean the second wireless apparatus communicates to the base station via the first wireless apparatus, i.e. not directly. However, the claim also recites, “the wireless apparatus in the first moving body is configured to disconnect a wireless link with the base station and connect a direct wireless link with the second wireless apparatus.” Examiner finds it unclear how the second communication mode involves the second wireless apparatus communicating via “the direct link” i.e. the link that goes through the first wireless apparatus, but then also claims that the second communication mode involves the first wireless apparatus disconnecting from the network to set up a direct link with the second wireless apparatus, which would imply that the second wireless apparatus is connected to the base station still to relay and forward signals (act as a server). This is supported by the specification which discloses whenever a device disconnects from the network, it connects via direct communication to another wireless device that is still connected to the network i.e. the device acting as a server, see Figure 6. It appears that the claim defines a “second communication mode” in which the second wireless apparatus is communicating with a base station via a direct link with a first wireless apparatus, but then the claim recites that switching to the second communication mode involves the first wireless apparatus disconnecting from the base station and connecting directly to the second wireless apparatus. This is unclear in light of the specification. Examiner is interpreting this claim as reciting a second communication mode that may involve, as an example, at least one of the first or second wireless apparatus communicating with the base station via a direct link with another wireless apparatus, but in the actual implementation claimed, the second communication mode involves specifically the first wireless apparatus is commanded to communicate with the base station via the second wireless apparatus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20210176820 A1).

Regarding claim 1, Zhang teaches:
A wireless apparatus [Figure 2 AN ¶0037 comprising known components] comprising: wireless circuitry [¶0037 AN being e.g. eNB comprising known components] capable of communicating with a first mobile station and a second mobile station in a first communication mode or a second communication mode [Figure 2 shows AN communicating with first mobile station UE2, and second mobile station UE1 as in steps 201, 202, 206, and 209 in a first mode and second mode as in 214-215, see ¶0058-59, ¶0062-68 explains these steps], 
wherein the wireless circuitry communicates with the first mobile station and the second mobile station without a direct communication between the first mobile station and the second mobile station in the first communication mode [Figure 2 steps 201, 202, and 209, 206, shows communication with AN and all UEs directly prior to any establishment of a direct communication channel between UE1 and UE2 as step 209 is setup for this channel ¶0060-63], 
and the wireless circuitry communicates with at least one of the first mobile station or the second mobile station via the direct communication between the first mobile station and the second mobile station in the second communication mode [Figure 2, shows 214-215, communicate from AN to UE1 via direct communication between UE2 and UE1 in second mode]; 
and a controller configured to determine a state of a first wireless link between the first mobile station and the wireless circuitry and a state of a second wireless link between the second mobile station and the wireless circuitry in the first communication mode [Figure 2, reports sent to AN in first communication mode from UEs, first commutation as each UE communicate directly to AN, and ¶0058-59 these allow AN to determine quality i.e. state of channel], 
and transmit a first signal to the first mobile station and the second mobile station by the wireless circuitry in accordance with the state of the first wireless link and the state of the second wireless link wherein the first signal includes a signal for changing the first communication mode to the second communication mode [Figure 2, step 206 and 209, ¶0059-62, control information to inform UEs to form relay group for UE1 and thus cause the switch to a second communication mode as this prompts UE1 to use UE2 as a relay to communicate to AN instead of directly, see ¶0052 the switch is expressly determined by the network side based on signal quality].

Regarding claim 8, Zhang teaches:
A wireless apparatus in a first moving body and communicating with a base station, wherein the base station communicates with the wireless apparatus and a second wireless apparatus in a second moving body without a direct communication between the wireless apparatus in the first moving body and the second wireless apparatus in a first communication mode [Figure 2 shows AN, the base station, communicating with wireless apparatus in first moving body being UE2 and second wireless apparatus UE1 steps 201, 202, 206, and 209 in a first mode, no direct communication between UEs yet], and the base station communicates with the second wireless apparatus via the direct communication between the wireless apparatus in the first moving body and the second wireless apparatus in a second communication mode [Figure 2 shows switching to second mode step 210-215 ¶0060-65], when the wireless apparatus in the first moving body receives a first signal from the base station in the first communication mode wherein the first signal includes a signal for changing the first communication mode to the second communication mode [¶0060-61, 206, control signal indicating UE2 part of relay group for serving remote UE causing switching to second mode], the wireless apparatus in the first moving body is configured to maintain a wireless link with the base station and connect a direct wireless link with the second wireless apparatus [¶0064-66, UE2 and UE1 connect to each other and UE2 stays connected to the AN].

Regarding claim 14, Zhang teaches:
A communication method of a wireless circuitry capable of communicating with a first mobile station and a second mobile station in a first communication mode or a second communication mode [Figure 2 shows AN communicating with first mobile station UE2, and second mobile station UE1 as in steps 201, 202, 206, and 209 in a first mode and second mode as in 214-215, see ¶0058-59, ¶0062-68 explains these steps], wherein the wireless circuitry communicates with the first mobile station and the second mobile station without a direct communication between the first mobile station and the second mobile station in the first communication mode Figure 2 steps 201, 202, and 209, 206, shows communication with AN and UEs prior to any establishment of a direct communication channel between UE1 and UE2 as step 209 is setup for this channel ¶0060-63], and the wireless circuitry communicates with at least one of the first mobile station or the second mobile station via the direct communication between the first mobile station and the second mobile station in the second communication mode [Figure 2, shows 214-215, communicate from AN to UE1 via direct communication between UE2 and UE1 in second mode], the method comprising: determining a state of a first wireless link between the first mobile station and the wireless circuitry and a state of a second wireless link between the second mobile station and the wireless circuitry in the first communication mode [Figure 2, reports sent to AN in first communication mode from UEs, first commutation as each UE communicate directly to AN, and ¶0058-59 these allow AN to determine quality i.e. state of channel], and transmitting a first signal to the first mobile station and the second mobile station by the wireless circuitry in accordance with the state of the first wireless link and the state of the second wireless link wherein the first signal includes a signal for changing the first communication mode to the second communication mode [Figure 2, step 206 and 209, ¶0060-62, control information to inform UEs to form relay group for UE1 and thus cause the switch to a second communication mode as this prompts UE1 to use UE2 as a relay to communicate to AN instead of directly, see ¶0052 the switch is expressly determined by the network side based on signal quality].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210176820 A1) in view of Mangaser et al. (“Mangaser”) (US 20190134818 A1).

Regarding claim 9, Zhang teaches:
The wireless apparatus of claim 8, wherein upon receiving a control signals for the second movable body in the second communication mode, the wireless apparatus in the first moving body is configured to transmit the control signal to the second wireless apparatus via the direct wireless link with the second wireless apparatus [214-215 ¶0067-68 shows DL signals forwarded on direct link to second wireless apparatus via another UE].
Zhang teaches forwarding signals from the relay UE to the intended destination UE from the base station but does not teach it may be control signals for movement however Mangaser teaches a control signal for the second moving body from the base station [Figure 1, ¶0015 teaches base station sending downlink signals to robots and signals may include ¶0035 movement commands from a joystick 32 see also ¶0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify the downlink signals sent in Zhang to include movement signals. Zhang teaches downlink signals that are routed via a relay UE to a destination UE in accordance with a second communication mode, and these are between UEs which are mobile devices and the reference does not restrict these UEs to a specific structure other than vehicle-based UEs ¶0039 and other types of UEs may be used instead, thus the method of Zhang would not fail if applied to another type of device with transceiver technology. Mangaser teaches that base station signals sent in downlink may comprise control commands from a remote device for controlling a movable body comprising UE, thus it would have been obvious to modify the downlink signals intended for UE1 in Zhang to include various data including e.g. movement control commands as in Mangaser in order that robots may be controlled remotely in view of network latency ¶0014.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210176820 A1) in view of Kuang et al. (“Kuang”) (US 20190320495 A1).

Regarding claim 10, Zhang teaches:
The wireless apparatus of claim 8.
Zhang teaches switching to a second communication mode but not expressly switching back however Kuang teaches wherein upon receiving a second signal from the base station in the second communication mode, the wireless apparatus in the first moving body is configured to change the second communication mode to the first communication mode [¶0118, terminal receives information to access the base station, the device currently in a mode communication via second terminal device in first communication link ¶0104, and change the mode by releasing ¶0109-110]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to switch back to the first communication mode as in Kuang under a certain condition. Zhang teaches switching to the second mode based on a quality and it would have been obvious to modify Zhang to teach switching back to the first mode as in Kuang who teaches this is done when quality in the first link is desirable ¶0100 for improved communication.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210176820 A1) in view of Xu et al. (“Xu”) (US 20170034842 A1).

Regarding claim 11, Zhang teaches:
A wireless apparatus in a first moving body and communicating with a base station, wherein the base station communicates with the wireless apparatus and a second wireless apparatus in a second moving body without a direct communication between the wireless apparatus in the first moving body and the second wireless apparatus in a first communication mode [Figure 2 shows AN, the base station, communicating with wireless apparatus in first moving body being UE1 and second wireless apparatus UE2 steps 201, 202, 206, and 209 in a first mode, no direct communication between UEs yet], and the base station communicates with the second wireless apparatus via the direct communication in a second communication mode [Figure 2 shows switching to second mode step 210-215 in which communication is via another wireless apparatus ¶0060-67], when the wireless apparatus in the first moving body receives a first signal from the base station in the first communication mode wherein the first signal includes a signal for changing the first communication mode to the second communication mode [¶0062-63, 209 in Figure 2, control signal indicating UE1 to select relay for second mode communication], the wireless apparatus in the first moving body is configured to connect a direct wireless link with the second wireless apparatus [¶0065-67 shows UE1 connects to UE2 and communicates with base station via UE2]. 
Zhang teaches switching communication modes but does not teaches disconnect a wireless link with the base station however Xu teaches when establishing a relay for communication with a remote UE, the remote UE is configured to disconnect a wireless link with the base station [¶0290 teaches switching from traditional cellular connection to the D2D connection, and a data link on cellular is disconnected]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to specify disconnecting the link to the base station when switching to the second mode as in Xu. Zhang teaches using a relay link via V2V i.e. D2D to the base station instead of a direct link for UE1 and it would have been obvious to modify Zhang to teach disconnecting a link to the base station as in Xu in implementing D2D from a traditional cellular communication as ¶0290 teaches these links may be maintained or disconnected without altering the intended outcome of the claimed invention thus making this an obvious combination of prior art elements according to known techniques  for efficient frequency spectrum usage ¶0003.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210176820 A1) in view of Xu et al. (“Xu”) (US 20170034842 A1) and Mangaser et al. (“Mangaser”) (US 20190134818 A1).

Regarding claim 12, Zhang-Xu teaches:
The wireless apparatus of claim 11, wherein the wireless apparatus in the first moving body is configured to receive a control signal transmitted from the base station via the direct wireless link with the second wireless apparatus in the second communication mode [Zhang, Figure 2, signals receives 214-215 via relay].
Zhang teaches forwarding signals from the relay UE to the intended destination UE from the base station but does not teach it may be control signals for movement however Mangaser teaches a control signal for the second moving body from the base station [Figure 1, ¶0015 teaches base station sending downlink signals to robots and signals may include ¶0035 movement commands from a joystick 32 see also ¶0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify the downlink signals sent in Zhang to include movement signals. Zhang teaches downlink signals that are routed via a relay UE to a destination UE in accordance with a second communication mode, and these are between UEs which are mobile devices and the reference does not restrict these UEs to a specific structure other than vehicle-based UEs ¶0039 and other types of UEs may be used instead, thus the method of Zhang would not fail if applied to another type of device with transceiver technology. Mangaser teaches that base station signals sent in downlink may comprise control commands from a remote device for controlling a movable body comprising UE, thus it would have been obvious to modify the downlink signals intended for UE1 in Zhang to include various data including e.g. movement control commands as in Mangaser in order that robots may be controlled remotely in view of network latency ¶0014.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210176820 A1) in view of Xu et al. (“Xu”) (US 20170034842 A1) and Kuang et al. (“Kuang”) (US 20190320495 A1).

Regarding claim 13, Zhang-Xu teaches The wireless apparatus of claim 11.
Zhang teaches switching to a second mode but does not teach switching back however Kuang teaches wherein upon receiving a second signal in the second communication mode, the wireless apparatus in the first moving body is configured to change the second communication mode to the first communication mode [¶0118, terminal receives information to access the base station, the device currently in a mode communication via second terminal device in first communication link ¶0104, and change the mode by releasing ¶0109-110]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to switch back to the first communication mode as in Kuang under a certain condition. Zhang teaches switching to the second mode based on a quality and it would have been obvious to modify Zhang to teach switching back to the first mode as in Kuang who teaches this is done when quality in the first link is desirable ¶0100 for improved communication.

Allowable Subject Matter
Claim 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478